     Case 2:20-cv-00366-JAM-KJN Document 22 Filed 10/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW ALCON,                                     No. 2: 20-cv-0366 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    RHOADS, et al.,
15                       Defendants.
16
17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Records from the California Department of Corrections and Rehabilitation

19   (“CDCR”) indicate that plaintiff is no longer incarcerated. Plaintiff has not filed a notice of

20   change of address informing the court of his new address.

21          It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that a

22   party appearing in propria persona inform the court of any address change.

23          Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,

24   plaintiff shall show cause why this action should not be dismissed for his failure to file a notice of

25   change of address as required by Local Rule 183(b).

26   Dated: October 6, 2020

27
     Alcon366.osc
28
                                                        1
